DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  

Claims 1-19, 22-27, and 30-34 are currently pending in the application. Claims 1-17 are original claims to patent US 9,711,149 B2 and claims 18-19, 22-27, and 30-34 are newly added claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2021 has been entered.
 	
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. US 9,711,149 B2 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 

These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, 18-19, 22-27, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0245945 A1 (herein Miyauchi).

Claim 1
Miyauchi
A voice controlling method of a display apparatus, the voice controlling method comprising:

Figure 1, element 2; paragraphs 0039 and 0054
receiving a voice of a user;

Figure 5, element S14, paragraphs 0099 and 0107
converting the voice into text;

Figure 5, element S15, paragraph 0101
determining a control operation corresponding to the text by sequentially applying a plurality of different determination criteria to the text; and 

Figure 5, element S19, paragraph 0107
Paragraphs 0135-0138
performing the control operation to control the display apparatus,

Figure 5, element S23, paragraph 0115
matches a stored command, a criterion of whether the text corresponds to a title of an object displayed on a screen of the display apparatus being applied before a criterion of whether the text matches 

Figure 5, elements S19, S20, S21, paragraphs 0107-0109
Paragraphs 0065, 0145, 0135-0138

In Miyauchi when the obtained text does not correspond to the display, the obtained text can be seen to match an instruction among predefined instructions for controlling the display to present notification messages and prompts, which are the result of the instruction of the predefined instructions (Figure 5, element S21; paragraphs 0108-0109).

Figure 5 of Miyauchi shows determining obtained text correspondence with the display, steps S19 and S20, before matching to the predefined instructions of presenting notifications and prompts, step S21 (Figure 5).

Additionally, as figure 5 contains a loop, the following steps also occur before determining whether the obtained text corresponds to the display (paragraph 0136 “For example, when the voice conversation text is ‘facility,’ a text code data ‘nearby facility’ maybe picked up from the text code data in the dictionary storage unit”; first the voice input is ‘facility’ is determined to not match the displayed text, then an alternative instruction is determined.).

wherein the determining the control operation comprises:

Figure 5
determining whether the text corresponds to the title of the object;
Figure 5, element S19, paragraph 0107
Paragraph 0065
Paragraph 0145



Figure 5, element S19, paragraph 0107
in response to determining that the text does not correspond to the title of the object, determining whether the text matches the stored command; and

Figure 5, element S21; paragraph 0108

In Miyauchi when the obtained text does not correspond to the display, the obtained text can be seen to match an instruction among predefined instructions for controlling the display to present notification messages and prompts, which are the result of the instruction of the predefined instructions (Figure 5, element S21; paragraphs 0108-0109).

in response to determining that the text does not correspond to the title of the object and matches executing the stored command and displaying a result of executing the stored command while the object is displayed on the screen of the display.

paragraph 0109

To the extent Miyauchi may not explicitly state “displaying a result of executing the stored command while the object is displayed on the screen of the display” in relation to the figure 5 disclosure, Miyauchi demonstrates that it was known at the time of invention to overlay a user interface on the screen of a display, such that it indicates a result of an operation performed according to a command while the object is displayed on the screen (Miyauchi: figure 8, showing overlaid display of results of a device’s programming/instructions). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the resulting notification results and prompts of a stored command in Miyauchi with displaying them while the object is displayed on the screen as suggested by Miyauchi’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.

Claim 2
Miyauchi
The voice controlling method of claim 1, wherein the determining the control operation based on the object comprises: determining an operation corresponding to the object as the control operation.

Figure 5
Claim 3
Miyauchi
The voice controlling method of claim 1, wherein the determining whether the text corresponds to the title of the object comprises, in response to a part of the title of the object being displayed and the text corresponding to at least a portion of the displayed part of the object, determining that the text corresponds to the title of the object.

Figures 5-8
Paragraphs 0080-0081
Paragraphs 0104-0106
Paragraphs 0135-0140
Claim 4
Miyauchi
The voice controlling method of claim 1, wherein the determining whether the text corresponds to the title of the 

Figures 5-8
Paragraphs 0080-0081
Paragraphs 0104-0106
Paragraphs 0135-0140
Claim 5
Miyauchi
The voice controlling method of claim 1, wherein the object comprises at least one of a content title, an image title, a text icon, a menu name, and a number that are displayed on the screen.

Figures 6A-8
Paragraph 0145
Claim 6
Miyauchi
The voice controlling method of claim 1, wherein the stored command comprises at least one of a command for controlling power of the display apparatus, a command for controlling a channel of the display apparatus, and a command for controlling a volume of the display apparatus.

Figures 6A-8
Claim 7
Miyauchi
The voice controlling method of claim 1, further comprising: in response to determining that the text does not match the stored command, determining whether a meaning of the text is analyzable; and

Paragraphs 0135-0140


in response to determining that the meaning of the text is analyzable, analyzing the meaning of the text and determining an operation of displaying a response message corresponding to a result of the analyzing as the control operation.

Paragraphs 0135-0140
Claim 8
Miyauchi
The voice controlling method of claim 7, further comprising: in response to determining that the meaning of the text is not analyzable, determining an operation of a search using the text as a keyword, as the control operation.

Paragraph 0139
Claim 9
Miyauchi
The method of claim 1, wherein the plurality of different determination criteria further comprise criteria of whether the text is grammatically analyzable, and whether the text refers to a keyword.

Paragraph 0137
Claims 10-17
Miyauchi

The limitations of claims 10-17 correspond to the limitations of claims 1-9 and as such are rejected in a corresponding manner.



Claim 18
Miyauchi
A display device comprising:

Figure 1, element 2; paragraphs 0039 and 0054
a display;

Figure 3, element 22
a voice receiving circuit; and

Figure 3, element 24
and at least one processor configured to:
Figure 3, element 27
control the display to display at least one object on a screen of the display;
Paragraph 0065
Paragraph 0145

receive, via the voice receiving circuit, a voice input of a user while the at least one object is displayed on the screen of the display;

Figure 5, element S14, paragraphs 0099 and 0107
obtain text resulting from processing the received voice input;

Figure 5, element S15, paragraph 0101
based on the obtained text corresponding to text associated with an object among the at least one object displayed on the screen of the display and matching an instruction among predefined instructions for controlling the display device, control the display device to display a content corresponding to the object displayed on the screen of the display; and



Figure 5, element S19, paragraph 0107
Figure 5, element S23, paragraph 0115

Figures 6A-8
matching the instruction among the predefined instructions for controlling the display device, execute the instruction, and control the display to display a user interface to be overlaid on the screen of the display, the user interface indicating a executing the instruction while the at least one object is displayed on the screen of the display 

Note, the claim language broadly recites, “obtained text not corresponding to text associated with an object … displayed”. Neither does this language indicate how the “obtained text” does not correspond to the object associated text, nor does this language indicate how the “text associated with an object” is associated with that object. Further, the claim requires the object to be displayed, but makes no such requirement on the “text associated with an object”. Additionally, this limitation does not indicate how the “obtained text” is matched with an instruction (for example, whether a literal recitation of an instruction’s identifier/name, or an attribute of the instruction such as a title or phrase, etc.).

In Miyauchi when the obtained text does not correspond to the display, the obtained text can be seen to correspond to an instruction among predefined instructions for controlling the display to present notification messages and prompts, which are the result of the instruction of the predefined instructions (Figure 5, element S21; paragraphs 0108-0109).

To the extent Miyauchi may not explicitly state “control the display to display … overlaid on the screen of the display” and displaying a result of executing the stored Miyauchi demonstrates that it was known at the time of invention to overlay a user interface on the screen of a display, such that it indicates a result of an operation performed according to an instruction (Miyauchi: figure 8, showing overlaid display of results of a device’s programming/instructions). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the resulting notification results and prompts of an instruction of the predefined instructions in Miyauchi with displaying them as a user interface overlaid on the screen of the display, the user interface indicating a control result of executing the instruction while the at least one object is displayed on the screen of the display as suggested by Miyauchi’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.

matches the instruction 


Miyauchi shows determining obtained text correspondence with the display, steps S19 and S20, before correspondence to the predefined instructions of presenting notifications and prompts, step S21 (Figure 5).

Claim 19
Miyauchi
The display device of claim 18, wherein the text associated with the object is at least a portion of a title of the object displayed on the screen of the display.

Paragraph 0145
Claim 22
Miyauchi
The display device of claim 18, wherein the display device further comprises a communicator, and wherein the at least one processor further configured to: transmit, via the communicator, to a first server connected to the display device the voice input; and receive, via the communicator, from the first server, information regarding the obtained text corresponding to the transmitted voice input.

Paragraphs 0152-0156, voice recognition server
Claim 23
Miyauchi
The display device of claim 22, wherein the at least one processor is further configured to: receive, via the communicator, from a second server connected to the display device and the first server, first control information for controlling the display to display the content corresponding to the object displayed on the screen of the display or second control information for 

See claim 18

Paragraphs 0065-0071, cellphone providing original image for commands  
Claim 24
Miyauchi
The display device of claim 18, wherein the voice receiving circuit comprises a microphone, and wherein the voice input is received via the microphone.

Figures 3 and 5
Claim 25
Miyauchi
The display device of claim 18, wherein the voice input is received from a remote control device for controlling the display.

Paragraphs 0060-0063, “microphone”, “steering wheel”, “remote switch”
Claims 26-27 and 30
Miyauchi

The limitations of claims 26-27 and 30 correspond to the limitations of claims 18-19 and 22-25 and as such are rejected in a corresponding manner.

Claim 31
Miyauchi
The display device of claim 18, wherein the instruction is one of an instruction for controlling power of the display device, an instruction for controlling a channel of the display device and an instruction for controlling a volume of the display device.

Figure 6A, Volume
Claim 32
Miyauchi
The display device of claim 18, wherein the display device further comprises a memory storing the predefined instructions.

Figure 3, elements 30 and 32
Claim 33
Miyauchi
The display device of claim 19, wherein the at least one processor is further configured to: control the display to display the title of the object on the screen of the display; and

Figure 8

Visually displaying options.
in response to the obtained text corresponding to part of the title of the object, control the display to display the content corresponding to the object displayed on the screen of the display.

Paragraphs 0135-0138

Selecting an option using a partial match.
Claim 34
Miyauchi
The display device of claim 18, wherein the content corresponding to the object displayed on the screen of the display device is displayed while one or more objects of the at least one object are 
Miyauchi discloses content being displayed while other content is not displayed (figure 8, a sub-view window overlaid on and obscuring other displayed content).

As indicated above for claim 18, it is obvious to implement the resulting notification results and prompts of an instruction of the predefined instructions in Miyauchi with displaying them as a user interface overlaid on the screen of the display, the user interface indicating a control result of an operation performed according to the instruction. As 

It would have been obvious to one of ordinary skill in the art at the time of invention to implement the displaying of content corresponding to a displayed object of Miyauchi with displaying the content while that object or related objects are not displayed as suggested by Miyauchi’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.


As indicated above for claim 18, it is obvious to implement the resulting notification results and prompts of an instruction of the predefined instructions in Miyauchi with displaying them as a user interface overlaid on the screen of the display, the user interface indicating a control result of an operation performed according to the instruction. As figure 8 shows, at least one object of the at least one objects is still displayed on the screen.



Claims 1-17, 18-19, 22-27, and 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0260562 A1 (herein Kujirai) in view of US 2012/0245945 A1 (herein Miyauchi).

Claim 1
Kujirai and Miyauchi


“Referring to FIG. 17, an embodiment when the present invention is applied to a car navigation system, which is an in-vehicle terminal, is explained. A car navigation system such as shown in FIG. 17 includes a display unit 171. And as a car navigation system, any example of the example embodiment terminals shown in this specification may be applied.” (Kujirai: paragraph 0083; figures 3 and 17)

receiving a voice of a user;

“The speech input unit 11 is, for example, a microphone attached to a sun visor of an automobile. The speech recognition engine 12 recognizes both global commands recorded in the memory 13 and specified by the control unit 14, and also local commands required for interaction between the application 15 and the user.” (Kujirai: paragraphs 0033-0035; figure 1)

converting the voice into text;

“The speech input unit 11 is, for example, a microphone attached to a sun visor of an automobile. The speech recognition engine 12 recognizes both global commands recorded in the memory 13 and specified by the control unit 14, and also local commands required for interaction between the application 15 and the user.

The control unit 14 receives a result of the speech recognition, and provides control to execute the application 15 corresponding to the global command. To make the global commands correspond to the applications 15, ID information for identifying the applications 15a to 15c may be associated with the respective global commands. The control unit 14, according to change of a state of each application 15, may specify any one of global commands to be recognizable by the speech recognition (Kujirai: paragraphs 0035-0036; figure 1)

To the extent Kujirai does not explicitly state “converting the voice into text” (emphasis added), Miyauchi demonstrates that it was known at the time of invention to convert voice input into text (Miyauchi: figure 5, element S15, paragraph 0101). It would have been obvious to one of ordinary skill in the art at the time of invention to implement voice controlling method of Kujirai with converting received voice input into text as suggested by Miyauchi’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.	


“When the result is normal, it is judged whether the result matches a local command which is an interaction command corresponding to a currently-interacting application (32). When the result matches a local command, the process corresponding to the local command is processed for a currently-interacting application (36).” (Kujirai: paragraph 0042; figure 3)

performing the control operation to control the display apparatus,

“When the result matches a local command, the process corresponding to the local command is processed for a (Kujirai: paragraph 0042; figure 3)

matches a stored command, a criterion of whether the text corresponds to a title of an object displayed on a screen of the display apparatus being applied before a criterion of whether the text matches 


“The speech input unit 11 is, for example, a microphone attached to a sun visor of an automobile. The speech recognition engine 12 recognizes both global commands recorded in the memory 13 and specified by the control unit 14, and also local commands required for interaction between the application 15 and the user.” (Kujirai: paragraph 0035)

“FIG. 3 is an example control flow of this terminal. After speech recognition (30), it is checked whether a result of the speech recognition is normal (31). When the result is not normal, error processing is performed (35). As an example embodiment of error processing, a guidance prompting the user to speak may be outputted to return to the process 30 again. When the result is normal, it is judged whether the result matches a local command which is an interaction command corresponding to a currently-interacting application (32). When the result matches a local command, the process corresponding to the local command is processed for a currently-interacting application (36). When the result does not match a local command, the result may be judged as a global command, and a table as shown in FIG. 2 is referenced to obtain IDs of all applications corresponding to the global command (33). Then, the applications corresponding to the obtained IDs are instructed to execute processes corresponding to the recognized global command (34).” (Kujirai: paragraph 0042; figure 3)

(Kujirai: paragraph 0043)

“Another example method for avoiding such collision is as follows. In the case that the user speaks a global command shared by a plurality of applications, it may be predetermined which application executes a process corresponding to the command. A criterion for determining the application to be executed is such that the applications are prioritized to execute a highest prioritized application. In this case, the priority order does not necessarily need to be fixed, e.g., maybe dynamic and change over time. For example the application currently interacting with the user may be prioritized higher, or an application presently displaying a button on a screen corresponding to the global command may be prioritized higher.” (Kujirai: paragraph 0051)

To the extent Kujirai does not explicitly state “of whether the text corresponds to a title of an object displayed on a screen”, Miyauchi demonstrates that it was known at the time of invention to compare text derived from input voice to text associated with that which is currently displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145). Kujirai demonstrates comparing voice input with local currently interacting/displayed applications before comparing with global stored commands (Kujirai: figure 3; paragraphs 0042, 0051). It would have been obvious to one of ordinary skill in the art at the time of invention to implement voice controlling Kujirai with comparing text derived from inputted voice with the text/title of that which is currently displayed (a currently interacting object or application element) as suggested by Miyauchi’s teachings and Kujirai’s teachings (currently interacting obviously includes currently displayed in view of Miyauchi and Kujirai). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.

As such, the above combination teaches applying a criteria of whether the text corresponds to a title of an object displayed on a screen (Miyauchi) before applying a criteria of whether the text corresponds to a stored command (Kujirai).
 



determining whether the text corresponds to the title of the object;
As discussed above, Miyauchi demonstrates that it was known at the time of invention to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

Further, Kujirai demonstrates prioritizing currently interacting/displayed applications over global stored commands (Kujirai: paragraphs 0042, 0051).



“When the result matches a local command, the process corresponding to the local command is processed for a currently-interacting application (36).” (Kujirai: paragraph 0042; figure 3)

in response to determining that the text does not correspond to the title of the object, determining whether the text matches the stored command; and





“The speech input unit 11 is, for example, a microphone attached to a sun visor of an automobile. The speech recognition engine 12 recognizes both global commands recorded in the memory 13 and specified by the control unit 14, and also local commands required for interaction between the application 15 and the user.” (Kujirai: paragraph 0035)

in response to determining that the text does not correspond to the title of the object and matches

executing the stored command and displaying a result of executing the stored command while the object is displayed on the screen of the display.


“When the result does not match a local command, the result may be judged as a global command, and a table as shown in FIG. 2 is referenced to obtain IDs of all applications corresponding to the global command (33). Then, the applications corresponding to the obtained IDs are instructed to execute processes corresponding to the recognized global command (34).” (Kujirai: paragraph 0042; figure 3)

Though, Kujirai discloses showing the results of instructions controlling a display (Kujirai: figure 17), Kujirai does not explicitly state “displaying a result of executing the stored command while the object is displayed on the screen of the display”. Miyauchi demonstrates that it was known at the time of invention to overlay a user interface on the screen of a display, such that it indicates a result of (Miyauchi: figure 8, showing overlaid display of results of a device’s programming/instructions). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the global commands (including any communicated results or change of display; for example from another application of the device) in the voice controlling method and system of Kujirai with displaying a user interface overlaid on the screen of the display, the user interface indicating a result of executing the instruction while the at least one object is displayed on the screen of the display as suggested by Miyauchi’s and Kujirai’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.

Claim 2
Kujirai and Miyauchi
The voice controlling method of claim 1, wherein the determining the control operation based on the object comprises: determining an operation corresponding to the object as the control operation.

“When the result is normal, it is judged whether the result matches a local command which is an interaction command corresponding to a currently-interacting application (32). When the result matches a local command, the process corresponding to the local command is processed for a currently-interacting application (36).” (Kujirai: paragraph 0042; figure 3)

Claim 3
Kujirai and Miyauchi


As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Kujirai, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

“Further, the matching of the text code data and the voice conversion text may be the similarity of the text equal to or above a certain similarity threshold.

For example, when the voice conversion text is ‘facility,’ a text code data ‘nearby facility’ may be picked up from the text code data in the dictionary storage unit 32. Furthermore, the matching may also be determined based on the matching of the contents of the voice conversion text and text code data. For example, when the voice conversion text is ‘CD,’ the text code data such as the ‘music’ or ‘AUDIO’ may be picked.” (Miyauchi: paragraphs 0135-0136)

(see also, Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0106, 0135-0140)

Claim 4
Kujirai and Miyauchi
The voice controlling method of claim 1, wherein the determining whether the text corresponds to the title of the object comprises, in response to only a part of one word included in the title of the object being displayed and the text corresponding to the whole one word, 

Miyauchi demonstrates that it was known at the time of invention, and obvious with Kujirai, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).



For example, when the voice conversion text is ‘facility,’ a text code data ‘nearby facility’ may be picked up from the text code data in the dictionary storage unit 32. Furthermore, the matching may also be determined based on the matching of the contents of the voice conversion text and text code data. For example, when the voice conversion text is ‘CD,’ the text code data such as the ‘music’ or ‘AUDIO’ may be picked.” (Miyauchi: paragraphs 0135-0136)

(see also, Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0106, 0135-0140)

Claim 5
Kujirai and Miyauchi
The voice controlling method of claim 1, wherein the object comprises at least one of a content title, an image title, a text icon, a menu name, and a number that are displayed on the screen.

“Referring to FIG. 17, an embodiment when the present invention is applied to a car navigation system, which is an in-vehicle terminal, is explained. A car navigation system such as shown in FIG. 17 includes a display unit 171. And as a car navigation system, any example of the example embodiment terminals shown in this specification may be applied.” (Kujirai: paragraph 0083; figures 3 and 17)

“For example the application currently interacting with the user may be prioritized higher, or an application presently displaying a button on a screen corresponding to the global command may be prioritized higher.” (Kujirai: paragraph 0051)

(Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0107, 0135-0140, 0145)

Claim 6
Kujirai and Miyauchi
The voice controlling method of claim 1, wherein the stored command comprises at least one of a command for controlling power of the display apparatus, a command for controlling a channel of the display apparatus, and a command for controlling a volume of the display apparatus.

“The global command management used by the control unit may be as follows. For example, the record unit 13 may record and manage a table such as shown in, for example, FIG. 2, where each global command may have stored there with a corresponding application ID, application states in which the global commands become valid, a flag representing whether the global commands are presently valid, and so on. When each of the applications 15 is activated, stopped, or has the right to preferentially interact with the user, it may report its states to the control unit 14, which may rewrite appropriate flags.” (Kujirai: paragraph 0038; figure 2, volume)

Claim 7
Kujirai and Miyauchi
The voice controlling method of claim 1, further comprising: in response to determining that the text does not match the stored command, determining whether a meaning of the text is analyzable; and

As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Kujirai, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

“Further, the matching of the text code data and the voice conversion text may be the similarity of the text equal to or above a certain similarity threshold.

(Miyauchi: paragraphs 0135-0136)

(see also, Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0106, 0135-0140)

operation.





(Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0106, 0135-0140)
Claim 8
Kujirai and Miyauchi
The voice controlling method of claim 7, further comprising: in response to determining that the meaning of the text is not analyzable, determining an 

Miyauchi demonstrates that it was known at the time of invention, and obvious with Kujirai, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

“Furthermore, the first alphabet character of the voice-recognized text may be used to pick up multiple entries of the matching text code data from the dictionary storage unit 32 by the subject operation area set unit 35, similarly to a selection of a destination entry from the database of the navigation apparatus, and selection candidates picked up in such manner may be displayed on the selection screen of the in-vehicle display 22 by the display control unit 28, for allowing the user selection.” (Miyauchi: paragraph 0139)

Claim 9
Kujirai and Miyauchi
The method of claim 1, wherein the plurality of different determination criteria further comprise criteria of whether the text is grammatically analyzable, and whether the text refers to a keyword.

As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Kujirai, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

“In other words, the correspondence between a text having a certain meaning/contents and the other text having a similar meaning/contents may be stored in the association storage unit 30 in advance as similar text associations, and the subject operation area set unit 35 may determine, with reference to such similar text associations, the text code data having the similar meaning/contents based on the text recognized by the voice recognition unit 34 with its display area, thereby identifying an area on the screen of the touch panel 14 as the subject operation area corresponding to such display area.” (Miyauchi: paragraph 0137)

Claims 10-17
Kujirai and Miyauchi

The limitations of claims 10-17 correspond to the limitations of claims 1-9 and as such are rejected in a corresponding manner.




Claim 18
Kujirai and Miyauchi
A display device comprising:

“Referring to FIG. 17, an embodiment when the present invention is applied to a car navigation system, which is an in-vehicle terminal, is explained. A car navigation system such as shown in FIG. 17 includes a display unit 171. And as a car navigation system, any example of the example embodiment terminals shown in this specification may be applied.” (Kujirai: paragraph 0083; figures 3 and 17)

a display;

(Kujirai: figure 17)
a voice receiving circuit; and

“The speech input unit 11 is, for example, a microphone attached to a sun visor of an automobile. The speech recognition engine 12 recognizes both global commands recorded in the memory 13 and specified by the control unit 14, and also local commands required for interaction between the application 15 and the user.” (Kujirai: paragraphs 0033-0035; figure 1)

at least one processor configured to:

“The present invention relates to a speech interaction arrangement (terminals, methods, implementations) for helping control simultaneous execution of a plurality of (Kujirai: paragraph 0001; execution requires a processor)

“Although main example embodiments of the present invention will be described using an example system block diagram in an example terminal environment, practice of the invention is not limited thereto, i.e., the invention may be able to be practiced with other types of electronic devices (e.g., personal computers, servers) and/or systems (mainframes), and in other types of environments (e.g., networks).” (Kujirai: paragraph 0029; used in environments with processors)

To the extent Kujirai does not explicitly state a processor for performing its operations, Miyauchi demonstrates that it was known at the time of invention to perform operations using a processor (Miyauchi: paragraph 0048). Kujirai suggests that it was known at the time of invention to use processors to perform operations (Kujirai: paragraphs 0001 and 0029). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the operations of Kujirai as being performed by a processor as suggested by the teachings of Miyauchi and Kujirai. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.	


“Referring to FIG. 17, an embodiment when the present invention is applied to a car navigation system, which is an in-vehicle terminal, is explained. A car navigation system such as shown in FIG. 17 includes a display unit 171. And as a car navigation system, any example of the example embodiment terminals shown in this specification may be applied.” (Kujirai: paragraph 0083; figures 3 and 17)

“For example the application currently interacting with the user may be prioritized higher, or an application presently displaying a button on a screen corresponding to the global command may be prioritized higher.” (Kujirai: paragraph 0051)

(Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0107, 0135-0140, 0145)

receive, via the voice receiving circuit, a voice input of a user while the at least one object is displayed on the screen of the display;

“Referring to FIG. 17, an embodiment when the present invention is applied to a car navigation system, which is an in-vehicle terminal, is explained. A car navigation system such as shown in FIG. 17 includes a display unit 171. And as a car navigation system, any example of the example embodiment terminals shown in this specification may be applied.” (Kujirai: paragraph 0083; figures 3 and 17)

(Kujirai: paragraphs 0033-0035; figure 1)

obtain text resulting from processing the received voice input;

“The speech input unit 11 is, for example, a microphone attached to a sun visor of an automobile. The speech recognition engine 12 recognizes both global commands recorded in the memory 13 and specified by the control 

The control unit 14 receives a result of the speech recognition, and provides control to execute the application 15 corresponding to the global command. To make the global commands correspond to the applications 15, ID information for identifying the applications 15a to 15c may be associated with the respective global commands. The control unit 14, according to change of a state of each application 15, may specify any one of global commands to be recognizable by the speech recognition engine 12. In FIG. 1 the control unit 14 instructs the speech recognition unit 12 directly, but it may be possible to instruct the speech recognition unit 12 through record unit 13” (Kujirai: paragraphs 0035-0036; figure 1)

To the extent Kujirai does not explicitly state “obtain text” from the received voice input (emphasis added), Miyauchi demonstrates that it was known at the time of invention to convert voice input into text (Miyauchi: figure 5, element S15, paragraph 0101). It would have been obvious to one of ordinary skill in the art at the time of invention to implement voice controlling method of Kujirai with obtaining text from processing the received voice input as suggested by Miyauchi’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; 

matching an instruction among predefined instructions for controlling the display device, control the display device to display a content corresponding to the object displayed on the screen of the display; and


Note, the claim language broadly recites, “obtained text corresponding to text associated with an object … displayed”. Neither does this language indicate how the “obtained text” corresponds to the object associated text, nor does this language indicate how the “text associated with an object” is associated with that object. Further, the claim requires the object to be displayed, but makes no such requirement on the “text associated with an object”. Additionally, this limitation does not indicate how the “obtained text” is matched with an instruction (for example, whether a literal recitation of an instruction’s identifier/name, or an attribute of the instruction such as a title or phrase, etc.).

“The speech input unit 11 is, for example, a microphone attached to a sun visor of an automobile. The speech recognition engine 12 recognizes both global commands recorded in the memory 13 and specified by the control unit 14, and also local commands required for interaction between the application 15 and the user.” (Kujirai: paragraph 0035)

“FIG. 3 is an example control flow of this terminal. After speech recognition (30), it is checked whether a result of the speech recognition is normal (31). When the result is not normal, error processing is performed (35). As an example embodiment of error processing, a guidance prompting the user to speak may be outputted to return to the process 30 again. When the result is normal, it is (Kujirai: paragraph 0042; figure 3)

“Through such a flow, when there is the same command in both the local commands and global commands, the local command may be preferentially executed.” (Kujirai: paragraph 0043)

“Another example method for avoiding such collision is as follows. In the case that the user speaks a global command shared by a plurality of applications, it may be predetermined which application executes a process corresponding to the command. A criterion for determining the application to be executed is such that the applications are prioritized to execute a highest prioritized application. In this case, the priority order does not necessarily need to be fixed, e.g., maybe dynamic and change over time. For example the application currently interacting with the user may be prioritized higher, or an application presently displaying a button on a screen (Kujirai: paragraph 0051)

To the extent Kujirai does not explicitly state “obtained text corresponding to text associated with an object among the at least one object displayed”, Miyauchi demonstrates that it was known at the time of invention to compare text derived from input voice to text associated with that which is currently displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145). Kujirai demonstrates comparing voice input with local currently interacting/displayed applications before comparing with global stored commands (Kujirai: figure 3; paragraphs 0042, 0051). It would have been obvious to one of ordinary skill in the art at the time of invention to implement voice controlling method currently interacting applications (with local commands) of Kujirai with comparing text derived from inputted voice with the text associated with a currently interacting object (for currently displayed and interacting applications and their elements) as suggested by Miyauchi’s teachings and Kujirai’s teachings (currently interacting obviously includes currently displayed in view of Miyauchi and Kujirai). This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.

(Miyauchi) before applying a criteria of whether the text corresponds to a stored command (Kujirai).

matching the instruction among the predefined instructions for controlling the display device, execute the instruction, and control the display to display a user interface to be overlaid on the screen of the display, the user interface indicating a executing the instruction while the at least one object is displayed on the screen of the display 


Note, the claim language broadly recites, “obtained text not corresponding to text associated with an object … displayed”. Neither does this language indicate how the “obtained text” does not correspond to the object associated text, nor does this language indicate how the “text associated with an object” is associated with that object. Further, the claim requires the object to be displayed, but makes no such requirement on the “text associated with an object”. Additionally, this limitation does not indicate how the “obtained text” is matched with an instruction (for example, whether a literal recitation of an instruction’s identifier/name, or an attribute of the instruction such as a title or phrase, etc.).

“The speech input unit 11 is, for example, a microphone attached to a sun visor of an automobile. The speech recognition engine 12 recognizes both global commands recorded in the memory 13 and specified by the control unit 14, and also local commands required for interaction between the application 15 and the user.” (Kujirai: paragraph 0035)

“When the result does not match a local command, the result may be judged as a global command, and a table as shown in FIG. 2 is referenced to obtain IDs of all applications corresponding to the global command (33). (Kujirai: paragraph 0042; figure 3)

Though, Kujirai discloses showing the results of instructions controlling a display (Kujirai: figure 17), Kujirai does not explicitly state “control the display to display a user interface to be overlaid on the screen of the display”. Miyauchi demonstrates that it was known at the time of invention to overlay a user interface on the screen of a display, such that it indicates a result of an operation performed according to an instruction (Miyauchi: figure 8, showing overlaid display of results of a device’s programming/instructions). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the global commands (including any communicated results or change of display; for example from another application of the device) in the voice controlling method and system of Kujirai with displaying a user interface overlaid on the screen of the display, the user interface indicating a result of executing the instruction while the at least one object is displayed on the screen of the display as suggested by Miyauchi’s and Kujirai’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.

matches the instruction 

As such, the combination teaches applying a criteria of whether the text corresponds to text associated with a displayed object, including a title, (Miyauchi) before applying a criteria of whether the text corresponds to a stored command or instruction (Kujirai).


Claim 19
Kujirai and Miyauchi
The display device of claim 18, wherein the text associated with the object is at least a portion of a title of the object displayed on the screen of the display.

As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Kujirai, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

“Further, the matching of the text code data and the voice conversion text may be the similarity of the text equal to or above a certain similarity threshold.

For example, when the voice conversion text is ‘facility,’ a text code data ‘nearby facility’ may be picked up from the text code data in the dictionary storage unit 32. Furthermore, the matching may also be determined based on the matching of the contents of the voice conversion text and text code data. For example, when the voice conversion text is ‘CD,’ the text code data such as the ‘music’ or ‘AUDIO’ may be picked.” (Miyauchi: paragraphs 0135-0136)

(see also, Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0106, 0135-0140)

Claim 22
Kujirai and Miyauchi
The display device of claim 18, wherein the display device further comprises a communicator, and wherein the at least one processor further configured to: transmit, via the communicator, to a first server connected to the display device information regarding the voice input; and receive, via the communicator, from the first server, information regarding the obtained text corresponding to the transmitted voice input.

“In an embodiment of FIG. 6, compared to the embodiment of FIG. 1, the input unit 61 and communication unit 63 are added as components.” (Kujirai: paragraph 0058; figure 6)

As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Kujirai, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

To the extent Kujirai does not explicitly state communicating functions to a server, Miyauchi demonstrates that it was known at the time of invention to communicate functions to a server (Miyauchi: paragraphs 0152-0156, voice recognition server). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the voice recognition of Kujirai in a server and communicating with that server as suggested by Miyauchi’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.

Claim 23
Kujirai and Miyauchi


“Global commands are used for making an application currently interacting with a user, and applications other than the currently-interacting application, to execute some predetermined operation. When the user desires to operate an application not currently interacting with the user, the user speaks a command corresponding to the user-desired application, so that, for example, a state of a system can be transferred to interaction between the user and the application. As required, the global commands may mean internal expressions in a terminal and a server of the commands.” (Kujirai: paragraph 0031)

“Instead of a dynamic method for assigning priorities to protect against collision, a database where all global commands of all applications are registered may be provided to a server to help recognize and avoid collision. When a new application is added, it may be checked whether its global commands collide with the other registered global commands.” (Kujirai: paragraph 0052)

“In an embodiment of FIG. 6, compared to the embodiment of FIG. 1, the input unit 61 and communication unit 63 are added as components. With the communication unit 63, the terminal 60 can access an external server 64 to download (e.g. new or unprogramed) applications 66. A method based on, for example, OSGi (Open Services Gateway Initiative) may be used for the download.” (Kujirai: paragraph 0058; figure 6)

“In the example embodiment of a navigation screen displayed on the screen 172, an own-car location icon 174 may be displayed on a route according to information (Kujirai: paragraph 0086)

Claim 24
Kujirai and Miyauchi
The display device of claim 18, wherein the voice receiving circuit comprises a microphone, and wherein the voice input is received via the microphone.

“The speech input unit 11 is, for example, a microphone attached to a sun visor of an automobile. The speech recognition engine 12 recognizes both global commands recorded in the memory 13 and specified by the control unit 14, and also local commands required for interaction between the application 15 and the user.” (Kujirai: paragraphs 0033-0035; figure 1)

Claim 25
Kujirai and Miyauchi
The display device of claim 18, wherein the voice input is received from a remote control device for controlling the display.

“The speech input unit 11 is, for example, a microphone attached to a sun visor of an automobile. The speech recognition engine 12 recognizes both global commands recorded in the memory 13 and specified by the control unit 14, and also local commands required for interaction between the application 15 and the user.” (Kujirai: paragraphs 0033-0035; figure 1; microphone attached to a sun visor implies remote control device)

(see also, Miyauchi: paragraphs 0060-0063, “microphone”, “steering wheel”, “remote switch”)

Claims 26-27 and 30
Kujirai and Miyauchi

The limitations of claims 26-27 and 30 correspond to the limitations of claims 18-19 and 22-25 and as such are rejected in a corresponding manner.

Claim 31
Kujirai and Miyauchi
The display device of claim 18, wherein the instruction is one of an instruction for controlling power of the display device, an instruction for controlling a channel of the display device and an instruction for controlling a volume of the display device.
 
“The global command management used by the control unit may be as follows. For example, the record unit 13 may record and manage a table such as shown in, for example, FIG. 2, where each global command may have stored there with a corresponding application ID, application states in which the global commands become valid, a flag representing whether the global commands are presently valid, and so on. When each of the applications 15 is activated, stopped, or has the right to preferentially interact with the user, it may report its states to the control unit 14, which may rewrite appropriate flags.” (Kujirai: paragraph 0038; figure 2, volume)

Claim 32
Kujirai and Miyauchi
The display device of claim 18, wherein the display device further comprises a memory storing the predefined instructions.

“FIG. 1 is one example embodiment of an interaction type terminal. A terminal 10 comprises a speech input unit 11, a speech recognition engine 12, a memory 13, a control unit 14, and one or more applications 15a to 15c.” (Kujirai: paragraph 0033; figure 1)

Claim 33
Kujirai and Miyauchi
The display device of claim 19, wherein the at least one processor is further 

Miyauchi demonstrates that it was known at the time of invention, and obvious with Kujirai, (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

To the extent Kujirai does not explicitly state display the title of the object on the screen of the display, Miyauchi demonstrates that it was known at the time of invention display the title of the object on the screen of the display (Miyauchi: figure 8, visually displaying options). It would have been obvious to one of ordinary skill in the art at the time of invention to implement the display of Kujirai as displaying the text title of an object as suggested by Miyauchi’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.



As discussed above, Miyauchi demonstrates that it was known at the time of invention, and obvious with Kujirai, to compare text from inputted voice to text of that which is displayed (Miyauchi: figure 5, element S19, paragraph 0107 and 0145).

“Further, the matching of the text code data and the voice conversion text may be the similarity of the text equal to or above a certain similarity threshold.

For example, when the voice conversion text is ‘facility,’ a text code data ‘nearby facility’ may be picked up from the (Miyauchi: paragraphs 0135-0136)

(see also, Miyauchi: figures 5-8; paragraphs 0080-0081, 0104-0106, 0135-0140)

Claim 34
Kujirai and Miyauchi
The display device of claim 18, wherein the content corresponding to the object displayed on the screen of the display device is displayed while one or more objects of the at least one object are 
Miyauchi discloses content being displayed while other content is not displayed (figure 8, a sub-view window overlaid on and obscuring other displayed content).

As indicated above for claim 18, it is obvious implement the global commands (including any communicated results or change of display; for example from another application of the device) in the voice controlling method and system of Kujirai with displaying a user interface overlaid on the screen of the display, the user interface indicating a control result of an operation performed according to the instruction. As figure 8 of Miyauchi shows, at least one object of the at least one objects is not displayed on the screen.

It would have been obvious to one of ordinary skill in the art at the time of invention to implement the global commands (including any communicated results or change of display; for example from another application of the Kujirai with displaying a user interface overlaid on the screen of the display, the user interface indicating a control result of an operation performed according to the instruction as suggested by Miyauchi’s and Kujirai’s teachings. This implementation would have been obvious because one of ordinary skill in the art would have found: the implementation of is a substitution and application of one known element and technique for another yielding a predictable result using an acceptable piece of prior art; and both prior art are directed to voice recognition and controlling.


As indicated above for claim 18, it is obvious implement the global commands (including any communicated results or change of display; for example from another application of the device) in the voice controlling method and system of Kujirai with displaying a user interface overlaid on the screen of the display, the user interface indicating a control result of an operation performed according to the instruction. As figure 8 of Miyauchi shows, at least one object of the at least one objects is still displayed on the screen.



Response to Arguments
Patent Owner’s arguments, filed 11/17/2021 (herein Remarks), with respect to claim(s) 1-19, 22-27, and 30-34 have been considered but are not persuasive. Patent Owner argues: 1) “Miyauchi does not disclose or suggest ‘based on the obtained text not corresponding to text associated with any of the at least one object displayed on the screen of the display and matching the instruction among the (Remarks: page 18); 2) “Miyauchi does not disclose or suggest ‘based on the obtained text not corresponding to text associated with any of the at least one object displayed on the screen of the display and matching the instruction among the predefined instructions for controlling the display device, ... control the display to display a user interface to be overlaid on the screen of the display, the user interface indicating a result of executing the instruction,’” (Remarks: page 19); 3) “Miyauchi does not disclose or suggest ‘wherein the at least one processor determines whether the obtained text corresponds to the text associated with the displayed object before determining whether the obtained text matches the instruction,’” (Remarks: page 20); 4) “Kujirai does not disclose or suggest ‘based on the obtained text not corresponding to text associated with any of the at least one object displayed on the screen of the display and matching the instruction among the predefined instructions for controlling the display device, execute the instruction, and control the display to display a user interface to be overlaid on the screen of the display, the user interface indicating a result of executing the instruction while the at least one object is displayed on the screen of the display’” (Remarks: page 22); and 5) “Kujirai does not disclose or suggest "wherein the at least one processor determines whether the obtained text corresponds to the text associated with the displayed object before determining whether the obtained text matches the instruction,’” (Remarks: pages 23-24).

With respect to the first argument (1), Miyauchi does teach, “based on the obtained text not corresponding to text associated with any of the at least one object displayed on the screen of the display and matching the instruction among the predefined instructions for controlling the display device, execute the instruction … while the at least one object is displayed on the screen of the display”. The claim language broadly recites, “obtained text not corresponding to text associated with an object … displayed”. Neither does this language indicate how the “obtained text” does not correspond to the 
Under the broadest reasonable interpretation by one of ordinary skill in the art at the time of invention, the claim language reads upon Miyauchi. As the above rejections indicate, Miyauchi acquires text from voice input, and then that text is compared with displayed text, see Figure 5, S19. If that acquired text does not correspond to displayed text AND it matches an instruction among predefined instructions, Miyauchi executes the instruction, see Figure 5, S20 and S21. In this case, the acquired text does not correspond to the current screen and the acquired text “matches” an instruction to execute the “Confirmation Display Process” of S21. The claim language does not specify how the acquired text matches the instruction or what the purpose/function of the instruction is. For example, it is possible for an acquired text “call the patent office” to not correspond to the display AND to match an instruction that performs a notification processes displaying a message to the user on what to do. The claim language does not require an actual “call to the patent office”.
Additionally, as the above rejections indicate, it would have been obvious to display a resulting notification while the at least one object is displayed, see Miyauchi’s Figure 8 showing objects still displayed even with the notification being displayed. As such, and for all the preceding reasons, this argument is not persuasive.

Miyauchi does teach, “based on the obtained text not corresponding to text associated with any of the at least one object displayed on the screen of the display and matching the instruction among the predefined instructions for controlling the display device, ... control the display to display a user interface to be overlaid on the screen of the display, the user interface indicating a result of executing the instruction”.
Under the broadest reasonable interpretation by one of ordinary skill in the art at the time of invention, the claim language reads upon Miyauchi. As the above rejections indicate, Miyauchi acquires text from voice input, and then that text is compared with displayed text, see Figure 5, S19. If that acquired text does not correspond to displayed text AND it matches an instruction among predefined instructions, Miyauchi executes the instruction, see Figure 5, S20 and S21. In this case, the acquired text does not correspond to the current screen and the acquired text “matches” an instruction to execute the “Confirmation Display Process” of S21. The claim language does not specify how the acquired text matches the instruction or what the purpose/function of the instruction is. For example, it is possible for an acquired text “call the patent office” to not correspond to the display AND to match an instruction that performs notification processes displaying a message to the user on what to do. The claim language does not require an actual “call to the patent office”. In this case, the result of executing the instruction is the notification, and the acquired text matches an instruction for providing notification. This is the broadest reasonable interpretation of the claim language. As such, and for all the preceding reasons, this argument is not persuasive.

With respect to the third argument (3), Miyauchi does teach, “wherein the at least one processor determines whether the obtained text corresponds to the text associated with the displayed object before determining whether the obtained text matches the instruction”. For the same reasons previously described, the claim language reads upon Miyauchi’s Figure 5, S19, S20, and S21 series of 

With respect to the fourth argument (4), Kujirai does teach, “based on the obtained text not corresponding to text associated with any of the at least one object displayed on the screen of the display and matching the instruction among the predefined instructions for controlling the display device, execute the instruction, and control the display to display a user interface to be overlaid on the screen of the display, the user interface indicating a result of executing the instruction while the at least one object is displayed on the screen of the display.” The claim language broadly recites, “obtained text not corresponding to text associated with an object … displayed”. Neither does this language indicate how the “obtained text” does not correspond to the object associated text, nor does this language indicate how the “text associated with an object” is associated with that object. Further, the claim requires the object to be displayed, but makes no such requirement on the “text associated with an object”. Additionally, this limitation does not indicate how the “obtained text” is matched with an instruction (for example, whether a literal recitation of an instruction’s identifier/name, or an attribute of the instruction such as a title or phrase, etc.).
The Remarks argue, “local command of Kujirai does not correspond to the claimed ‘text associated with the displayed object,’ because a local command is merely an interaction command for a currently-interacting application (see paragraph 42 of Kujirai), which does not necessarily require that the local command be associated with text of the displayed object.” This argument fails to account for Kujirai in view of Miyauchi as presented above. For example, it would have been obvious to one of ordinary skill in the art to implement a currently interacting application with currently displayed objects, and as such acquired text compared to currently interacting applications is compared to text associated with currently displayed objects. As such, this argument is not persuasive.

With respect to the fifth argument (5), Kujirai does teach, “wherein the at least one processor determines whether the obtained text corresponds to the text associated with the displayed object before determining whether the obtained text matches the instruction.” This argument is unpersuasive for the same reasons as the immediately preceding argument. Further, the rejection of claim 1 is consistent with the rejection of claim 18. As the rejection indicates, Kujirai teaches: “[w]hen the result matches a local command, the process corresponding to the local command is processed for a currently-interacting application (36). When the result does not match a local command, the result may be judged as a global command” (paragraph 0042); and “[t]hrough such a flow, when there is the same command in both the local commands and global commands, the local command may be preferentially executed” (paragraph 0043). The rejection of claim 1 goes on to cite an example of flexible prioritization between local and global commands. Note the cited process above, shows determining local commands before global commands. Therefore, this argument is not persuasive.






Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William H. Wood whose telephone number is (571)272-3736 and fax number is (571)273-3736.  The examiner can normally be reached on Monday-Friday 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571)272-3744. The Central Reexamination Unit’s (CRU) fax number is (571)273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR systems, see https://ppair.uspto.gov/epatent/portal/home.  For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/William H. Wood/
Primary Examiner, CRU 3992

Conferees: 

/RSD/
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992